Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 3-9, 12-19 are amended. Claim 2 is canceled. Claims 10, 11, 20 are withdrawn. 
Claims 1, 3-9, 12-19 are under consideration.

Priority
2. As indicated in Item #2 of the Non-Final Rejection issued 12/24/2021, until foreign priority is perfected, the date for the purposes of applying prior art is considered to be 7/11/2017.

Claim Objections
3. (previous objection, withdrawn as to claims 2-9, 12-19; maintained as to claim 1; new objection as to claims 1, 3, 6-8, 12-17) Claim 1-9, 12-19 were objected to because of informalities.
In view of applicant’s amendments, the previous objection as to claims 2-9, 12-19 is withdrawn. However, claim 1 is still objected to and claims 1, 3, 6-8, 12-17 are newly objected to because of the following informalities:  
As to claims 1, 3, 6-8, 12-17, for improved language and format, the claims should recite letters “a)… b)…” instead of repeating numbers “1)… 2)…” (as also indicated previously as to claim 1).
Further, claim 1 recites “brining”. For improved grammar, the claim should recite “bringing”.
Further, for improved clarity, claims 1, 6, 7, 12-15 should recite “host cell” instead of merely “host” (it is noted the specification recites “host cells” at [0065]).
Further, as to claims 6, 12, 13, there should be a space between “MOI” and “(multiplicity of infection)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. (previous rejection, withdrawn as to claims 1-4, 6-9, 12-19; maintained as to claim 5; new, necessitated by amendment as to claims 3, 4, 12-19) Claims 3-5, 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-ATA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 3-5, 12-19 as submitted 6/23/2022.
Applicant contends: claim 1 is amended; as to claim 4, the specification provides definition; as to claim 5, the specification defines “infected serum”; a skilled artisan would know the method.
In view of applicant’s amendments and arguments, the rejection is withdrawn as to claims 1, 4.
In view of applicant’s amendments, as to claim 3, it is not clear if the antiserum includes the neutralizing antibody in claim 1 or not. It is not clear from the instant claim language what the relationship is between the antiserum and the neutralizing antibody.
As to claims 12, 14, 16, 18, the claims recite “method… according to claim 2”. Claim 2 is canceled, thus, the claims depend on a canceled claim.

Response to Arguments
As to claim 5, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). To overcome this rejection, the claim should recite language such as “infected serum obtained from blood collected from a mammal infected with the second influenza virus strain” (specification paragraph [0039]).
The rejection is maintained for reasons of record.

Claim Rejections - 35 USC § 101 
5. (previous rejection, withdrawn) Claims 8, 16, 17 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
6. (previous rejection, withdrawn) Claims 1, 6-8 were rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US20100098725; previously cited) in view of Fonville et al. (“Influenza Virus Reassortment Is Enhanced by Semi-infectious Particles but Can Be Suppressed by Defective Interfering Particles,” PLos Pathog (11(10): e€1005204 (2015))(cited in applicant’ s IDS submitted 1/8/2019).
Applicant contends: Liu et al. fails to render claim 1 and its dependent claims obvious; Liu et al. focuses on producing influenza viruses using MDCK cells; the cited elements are sporadic and none of these elements are related to each other; a tiny change would significantly impact the result of the method, as reflected in Tables 1-7 of the specification; with the claimed process, efficiency is improved; Liu et al. never enables a skilled artisan to come to the claimed process because it merely mentions some terms in totally unrelated contexts without details to enable a skilled artisan to come the claimed invention; the co-infection step must be preceded by UV treatment and must be followed by neutralization of donor strain; Liu et al. only discloses co-infection without any other disclosure; coinfection is completely outcompeted by the claimed process; the disclosure is completely unrelated to the reassortant techniques and focuses on using inactivated virus as a vaccine formulation; the inactivated virus in paragraph [0226] is different from bringing a neutralizing antibody as claimed; Fonville et al. fails to disclose UV treatment of antigen strain while avoiding UV treatment of donor strain as well; the current invention uses UV treatment to make the antigen strain lose most of its reproducing ability while the donor’s strains reproducing ability is maintained during co-infection and culturing periods to improve the efficiency of reassortant; Fonville et al. uses UV light to suppress reproducing ability of both antigen strain and donor strain, making its working principle completely different.
In view of applicant’s amendments, the rejection is withdrawn.

7. (previous rejection, withdrawn) Claims 2-4, 12-17 were rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Fonville et al. as applied to claims 1, 6-8 above, and further in view of Wasmoen et al. (US20080187546; previously cited).
In view of the withdrawal of the rejection over Liu et al. in view of Fonville et al. on which the instant rejection depends, the instant rejection is also withdrawn.

8. (previous rejection, withdrawn) Claim 5 was rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Fonville et al. in view of Wasmoen et al. as applied to claims 1, 3, 4, 6-8, 12-17 above, and further in view of Yu et al. (US20070212682; previously cited).
In view of the withdrawal of the rejection over Liu et al. in view of Fonville et al. in view of Wasmoen et al. on which the instant rejection depends, the instant rejection is also withdrawn.

9. (previous rejection, withdrawn) Claim 9 was rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Fonville et al. as applied to claims 1, 6-8 above, and further in view of O’ Hagan et al. (US20140274806; previously cited).
In view of the withdrawal of the rejection over Liu et al. in view of Fonville et al. on which the instant rejection depends, the instant rejection is also withdrawn.

10. (previous rejection, withdrawn) Claims 18, 19 were rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Fonville et al. in view of Wasmoen et al. as applied to claims 2-4, 12-17 above, and further in view of O’ Hagan et al. (cited above).
In view of the withdrawal of the rejection over Liu et al. in view of Fonville et al. in view of Wasmoen et al. on which the instant rejection depends, the instant rejection is also withdrawn.

Double Patenting
11. (previous rejection, withdrawn) Claims 1-9, 12-19 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-18 of copending Application No. 16/639639 in view of Liu et al., Fonville et al., Yu et al., and O’Hagan et al. (cited above).
Applicant contends: the rejection should be held in abeyance.
In view of the withdrawal of the rejection over Liu et al., Fonville et al., Yu et al., and O’Hagan et al. on which the instant rejection depends, the instant rejection is also withdrawn.

Conclusion
12. No claims are allowed.
13. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648